DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-2, 5-9, 11-13, 16-20, 24 and 25, drawn to communicating with a server, and obtaining configuration information from the server, which wherein the configuration information includes comprises control information; traversing all the controls in a current page, and for a control each of the controls, judging whether the control is one indicated by the control information in the configuration information; setting a listener for the control in response to the control being the one indicated by the control information in the configuration information; and performing behavior data acquisition on the control, classified in CPC G06Q 30/0201.

II.	Claims 21-23, drawn to a configuration memory configured to store configuration information, which wherein configuration information includes comprises control information; and a request receiver configured to send the configuration information to a page data acquisition apparatus when in response to receiving a request for obtaining the configuration information sent by the page data acquisition apparatus, and a collector configured to store and analyze behavior data uploaded by the page data acquisition apparatus, classified in CPC G06Q 30/0201.

 	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  
In the instant case, invention I has separate utility such as obtaining configuration information from the server, which wherein the configuration information includes comprises control information; traversing all the controls in a current page, and for a control each of the controls, judging whether the control is one indicated by the control information in the configuration information; setting a listener for the control in response to the control being the one indicated by the control information in the configuration information; and performing behavior data acquisition on the control.
In the instant case, invention II has separate utility such as a request receiver configured to send the configuration information to a page data acquisition apparatus when in response to receiving a request for obtaining the configuration information sent by the page data acquisition apparatus, and a collector configured to store and analyze behavior data uploaded by the page data acquisition apparatus. See MPEP § 806.05(d).

 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 	 	 Specifically, the inventions require, inter alia, a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
 
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 29, 2021